EXHIBIT 10.74
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION (THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.
CONSENT AND AMENDMENT NO. 2 TO MASTER SECURITY
AGREEMENT
          THIS CONSENT AND AMENDMENT NO. 2 TO MASTER SECURITY AGREEMENT (this
“Agreement”) is dated as of May 18, 2009 (the “Agreement Date”), by and among
CYTOKINETICS, INCORPORATED, a Delaware corporation (“Debtor”), and GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (together with its
successors and assigns, if any, “Secured Party”).
W I T N E S S E T H:
          WHEREAS, Debtor and Secured Party are parties to that certain Master
Security Agreement, dated as of February 2, 2001 (as the same may be amended,
supplemented and modified from time to time, the “Master Security Agreement”;
capitalized terms used herein have the meanings given to them in the Master
Security Agreement except as otherwise expressly defined herein), pursuant to
which Secured Party has agreed to provide to Debtor certain loans and other
extensions of credit in accordance with the terms and conditions thereof;
          WHEREAS, Debtor and Secured Party desire to amend certain provisions
of the Master Security Agreement, in accordance with and subject to the terms
and conditions set forth herein; and
          WHEREAS, the Debtor has requested that Secured Party consent to the
sale of those assets described on Exhibit A attached hereto (“the Subject
Assets”), in accordance with and subject to the terms and conditions set forth
herein;
          NOW, THEREFORE, in consideration of the premises, the covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Debtor and Secured Party
hereby agree as follows:
     1. Acknowledgment of Obligations. Debtor hereby acknowledges, confirms and
agrees that all Indebtedness incurred prior to the Agreement Date, together with
interest accrued and accruing thereon, and fees, costs, expenses and other
charges owing by Debtor to Secured Party under the Master Security Agreement or
any document related thereto, are unconditionally owing by Debtor to Secured
Party, without offset, defense or counterclaim of any kind, nature or
description whatsoever except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditor’s rights generally.
     2. Consent. Subject to the terms and conditions hereof, Secured Party
hereby consents that, notwithstanding the provisions of Section 3(c) of the
Master Security Agreement, the Debtor may sell the Subject Assets and the
Secured Party agrees that such sale of the Subject Assets shall not constitute a
default or event of default under the Master Security Agreement or any document
related thereto; provided, however, that (1) the execution and delivery of this
Agreement does not and will not constitute a consent to (or a waiver of any
default resulting from) any other transaction that is not expressly permitted
under the terms and conditions of the Master Security Agreement and (2) Debtor
shall provide to Secured Party true, correct and





--------------------------------------------------------------------------------



 



complete copies of the sale documents with respect to the sale of the Subject
Assets prior to or contemporaneously with the sale thereof, which documents
shall specify the sold Subject Assets and purchase price therefore.
          Upon this Agreement becoming effective in accordance with the terms
and conditions of this Agreement, (1) the Secured Party hereby agrees that its
security interest and lien in such sold Subject Assets shall automatically be
released without representation, recourse or warranty and (2) the Secured Party
agrees to execute any documents evidencing such release without representation,
recourse or warranty as Debtor shall reasonably request and at Debtor’s expense.
          Upon this Agreement becoming effective in accordance with the terms
and conditions of this Agreement, the $23,304.07 principal repayment received by
Secured Party in under Section 6(b) below shall be applied to the outstanding
principal amount of the Indebtedness under that certain Promissory Note, dated
as of September 13, 2005 (the “Schedule 16 Note”), issued in connection with
Collateral Schedule 16. Upon the partial repayment of the outstanding principal
amount of the Schedule 16 Note described in the immediately preceding sentence,
the future payments of principal and interest owing with respect to the
Schedule 16 Note shall be recalculated for the remainder of the term thereof.
     3. Amendments to Master Security Agreement. Subject to the terms and
conditions of this Agreement (including, without limitation, the conditions to
effectiveness set forth in Section 6 below), and effective as of the Effective
Date (as such term is defined in Section 6 below), the Master Security Agreement
is hereby amended as follows:
          (a) Section 3(a) of the Master Security Agreement is hereby amended by
deleting the second sentence thereof in its entirety and substituting in lieu
thereof the following new sentences:
The Debtor shall, during normal business hours, and (1) in the absence of a
default under Section 7 hereof, upon five business days (“business day” shall
mean and include any day other than Saturdays, Sundays, or other days on which
commercial banks in New York, New York are required or authorized to be closed
and that is not a pre-scheduled company holiday of the Debtor) prior notice and
(2) in the absence of a default under Section 7 hereof, no more frequently than
once in any period of 6 consecutive calendar months: (i) provide Secured Party
and any of its officers, employees and agents access to the properties,
facilities, advisors and employees (including officers) of Debtor reasonably
necessary to inspect and evaluate the Collateral, (ii) permit Secured Party, and
any of its officers, employees and agents, to inspect, audit and make extracts
from the Debtor’s books and records relating to the Collateral (or at the
request of Secured Party, deliver true and correct copies of such books and
records to Secured Party), and (iii) permit Secured Party, and its officers,
employees and agents, to inspect, review, evaluate and make test verifications
and counts of Collateral. Upon Secured Party’s request, the Debtor will promptly
notify Secured Party in writing of the location of any Collateral. If a default
under Section 7 hereof has occurred

-2-



--------------------------------------------------------------------------------



 



and is continuing or if access is necessary to preserve or protect the
Collateral as determined by Secured Party, then (1) Debtor shall provide such
access to Secured Party at all times and without advance notice, (2) the Debtor
shall make available to Secured Party and its auditors or counsel, as quickly as
is possible under the circumstances, originals or copies of all books and
records that Secured Party may reasonably request, and (3) the Debtor shall pay
for all reasonable costs and expenses of Secured Party incurred in connection
with actions taken by Secured Party under clauses (i), (ii) or (iii) of the
immediately preceding sentence.
          (b) Section 3(e) of the Master Security Agreement is hereby deleted in
its entirety and the following new Section 3(e) is substituted in lieu thereof:
(e) Debtor shall, at all times, keep accurate and complete records of the
Collateral.
          (c) The Master Security Agreement is hereby amended by inserting the
following new Section 7(i):
Debtor agrees to pay or reimburse upon demand for all reasonable fees, costs and
expenses incurred by Secured Party on or after May 18, 2009 in connection with
(i) filing any UCC financing statements or amendments thereto in connection with
the transactions hereunder, (ii) ordering (no more frequently than once every
calendar year in the absence of a default under Section 7 hereof) lien and
security interest record searches relating to UCC security interests, judgment
liens and tax liens, (iii) ordering (no more frequently than once every calendar
year in the absence of a default under Section 7 hereof) certified copies of the
charter documents of the Debtor from the jurisdiction of its organization, and
(iv) ordering (no more frequently than twice every calendar year in the absence
of a default under Section 7 hereof) good standing certificates with respect to
the Debtor from the jurisdiction of its organization.
          (d) The Master Security Agreement is hereby amended by inserting the
following new Section 8(h):
Secured Party agrees to use all reasonable efforts to maintain, in accordance
with its customary practices, the confidentiality of information obtained by it
pursuant to any Debt Document and designated in writing by Debtor as
confidential, except that such information may be disclosed (i) with Debtor’s
consent, (ii) to Secured Party’s affiliates and its and their respective
directors, officers, employees, agents, trustees, and representatives (all of
the foregoing, together with such person’s or entity’s attorneys, consultants,
accountants and advisors, collectively, its “Representatives”) that are advised
of the confidential nature of such information and are instructed to keep such
information confidential, (iii) to the extent such information presently is or
hereafter becomes (A) publicly available other than as a result of a breach of
this paragraph or (B) available to Secured Party or its Representatives from a
source (other than Debtor) not known by them to be

-3-



--------------------------------------------------------------------------------



 



subject to disclosure restrictions, (iv) to the extent disclosure is required by
any law, rule, regulation or governmental request, court decree, subpoena or
other legal, administrative, governmental or regulatory request, order or
proceeding or otherwise requested or demanded by any governmental authority
(collectively, an “Order”), provided that to the extent practicable and not
otherwise prohibited by such Order, Secured Party will use reasonable efforts to
provide Debtor advance written notice thereof in order to permit Debtor to seek
a protective order, (v) to the extent necessary or customary for inclusion in
league table measurements or in any tombstone or other advertising materials
(and the Debtor consents to the publication of such tombstone or other
advertising materials by the Secured Party or any of its Representatives), (vi)
(A) to the National Association of Insurance Commissioners or any similar
organization, any examiner or any nationally recognized rating agency or
(B) otherwise to the extent consisting of general portfolio information that
does not identify borrowers, (vii) to current or prospective assignees or
participants to the extent such assignees or participants agree to be bound by
provisions substantially similar to the provisions of this paragraph (and such
assignees and participants may disclose information to their respective
Representatives in accordance with clause (ii) above), (viii) to any other party
hereto and (ix) in connection with the exercise or enforcement of any right or
remedy under any Debt Document or in connection with any litigation relating to
the Master Security Agreement, the Indebtedness or any other Debt Document to
which Secured Party or any of its Representatives is a party or bound. In the
event of any conflict between the terms of this paragraph and those of any other
contractual obligation entered into with Debtor (whether or not a Debt
Document), the terms of this paragraph shall govern.
     4. No Other Consents or Amendments. Except for the consent and amendments
set forth and referred to in Section 2 and Section 3 above, the Master Security
Agreement shall remain unchanged and in full force and effect. Nothing in this
Agreement is intended, or shall be construed, to constitute a novation or an
accord and satisfaction of any of Debtor’s Indebtedness or to modify, affect or
impair the perfection or continuity of Secured Party’s security interests in,
security titles to or other liens on any Collateral for the Indebtedness.
     5. Representations and Warranties. To induce Secured Party to enter into
this Agreement, Debtor does hereby warrant and represent to Secured Party that
after giving effect to this Agreement (i) each representation or warranty of the
Debtor set forth in the Master Security Agreement is hereby restated and
reaffirmed as true and correct in all material respects on and as of the
Agreement Date as if such representation or warranty were made on and as of the
date hereof; (except to the extent that any such representation or warranty
expressly relates to a prior specific date or period), (ii) no default or event
of default under the Master Security Agreement or any other Debt Document has
occurred and is continuing as of the date hereof and (iii) Debtor has the power
and is duly authorized to enter into, deliver and perform this Agreement and
this Agreement is the legal, valid and binding obligation of the Debtor
enforceable against the Debtor in accordance with its terms.

-4-



--------------------------------------------------------------------------------



 



     6. Conditions Precedent to Effectiveness of this Agreement. This Agreement
shall become effective as of the Agreement Date, and the consent and amendments
set forth in Section 2 and Section 3 hereof shall be deemed to be effective as
of the Agreement Date (the “Effective Date”), upon the satisfaction in full of
each of the following conditions precedent:
          (a) Secured Party shall have received one or more counterparts of this
Agreement duly executed and delivered by the Debtor and Secured Party;
          (b) Secured Party shall have received payment from Debtor on or before
the Agreement Date in the amount of $28,713.56, which amount shall be applied in
accordance with Exhibit B attached hereto, and which amount is to be delivered
to Secured Party in accordance with the following wire transfer instructions:
Deutsche Bank, New York, New York, ABA 021 001 033, Account # [***], Account
Name: HH Cash Flow Collections, Reference: Cytokinetics [***].
     7. Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement with its counsel.
     8. Severability of Provisions. In case any provision of or obligation under
this Agreement shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
     9. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original and all of which when taken
together shall constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.
     10. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CONNECTICUT APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.
     11. Entire Agreement. The Master Security Agreement as and when amended
through this Agreement embodies the entire agreement between the parties hereto
relating to the subject matter thereof and supersedes all prior agreements,
representations and understandings, if any, relating to the subject matter
thereof.
     12. No Strict Construction, Etc. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement. Time is of the essence for this
Agreement.
 

***   Certain information on the page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Consent and
Amendment No. 2 to Master Security Agreement to be duly executed and delivered
as of the day and year specified at the beginning hereof.

            DEBTOR:

CYTOKINETICS, INCORPORATED                 By:   /s/ Sharon A. Barbari      
Name:  Sharon Barbari      Title:  Sr. Vice President, Finance & CFO       
SECURED PARTY:

GENERAL ELECTRIC CAPITAL CORPORATION                 By:   /s/ Scott R. Towers  
    Name:  Scott R. Towers      Title:   Duly Authorized Signatory     

CONSENT AND AMENDMENT NO. 2 TO MASTER SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SUBJECT ASSETS

                          Customer’s Internal Description   QTY   Serial Number
  Tag #
Multichannel NX-Biomek with attachments
  1   9894020167   831
Tube Sorting Instrument
  1   XL20-2DS-BL-MA-1.40-0-12000   823

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Application of Payment to Secured Party

         
Prepayment of principal amount of the Indebtedness under that certain Promissory
Note, dated as of September 13, 2005, issued in connection with Collateral
Schedule 16, to be applied as specified in the third paragraph of Section 2 of
this Agreement:
  $ 23,304.07  
 
       
Unpaid interest (through 5/18/09):
  $ 59.66  
 
       
Early prepayment premium (to be retained by Secured Party as a fully-earned and
nonrefundable fee):
  $ 1,864.33  
 
       
Legal fees of Kilpatrick Stockton LLP
  $ 3,250.00  
 
       
UCC and other corporate search and records expenses
  $ 235.50  
 
       
Total Amount
  $ 28,713.56  

 